

115 HR 5320 IH: Responsible DOD Leasing Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5320IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Meadows (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prohibit the Secretary of a military department from
			 entering into a lease of real property for the use of the department
			 unless the Secretary first certifies that facilities of real property
			 owned by the United States may not be reconfigured to support the purpose
			 of the proposed lease in an appropriate and cost-effective manner, to
			 require the Secretary of the Defense to provide more accurate information
			 on the costs incurred in leasing real property for the use of the
			 Department of Defense, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsible DOD Leasing Act of 2018. 2.Requiring certification by Secretaries of military departments prior to entering into leases that property owned by United States is not available to carry out purpose of lease (a)Additional requirement in reports on leases of real propertySection 2662(a)(5)(B) of title 10, United States Code, as amended by section 2812 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1849), is amended—
 (1)by striking or at the end of clause (ii); (2)by striking the period at the end of clause (iii) and inserting ; or; and
 (3)by adding at the end the following new clause:  (iv)facilities in property under the jurisdiction of the Department of Defense may not be reconfigured to support the purpose of the proposed lease in an appropriate and cost-effective manner..
				(b)Effective date; notice of compliance
 (1)Effective dateThe amendment made by subsection (a) shall apply with respect to leases entered into or renewed on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.
 (2)Report on steps taken to ensure future complianceUpon the completion of any general steps necessary to ensure that the Department of Defense will be able to meet the requirements of subsection (a)(5) of section 2662 of title 10, United States Code (as amended by subsection (a)) with respect to all leases entered into or renewed after the expiration of the period described in paragraph (1), including the promulgation of any regulations or the issuance of other guidance, the Secretary of Defense shall submit a one-time report to the Committees on Armed Services of the House of Representatives and Senate and shall post a copy of the report on the public website of the Department of Defense.
				3.Improving accuracy of information in reports by Secretary of Defense on real property leases
 (a)Information on costs of leasesIn preparing any inventory or report on real property leased by the Department of Defense, including information on property included in a Base Structure Report and information in the Real Property Asset Database of the Department of Defense, the Secretary of Defense shall—
 (1)in the case of a lease which covers multiple assets of the Department, provide a separate breakdown of the rent and other costs (including parking) associated with each such asset; and
 (2)in the case of real property which is subject to multiple leases entered into by the Department, provide a separate breakdown for each such lease and the costs associated with each such lease.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, or at the time of publishing the next Base Structure Report prepared after the date of the enactment of this Act (whichever occurs earlier), the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and Senate a report detailing the steps the Secretary has taken to ensure compliance with the requirements of subsection (a).
 4.Review by Government Accountability OfficeNot later than 1 year after the date on which the Secretary of Defense submits the one-time report required under paragraph (2) of section 2(b), the Comptroller General of the United States shall prepare and submit to Congress a report on—
 (1)the extent to which the Department is in compliance with subsection (a)(5) of section 2662 of title 10, United States Code (as amended by section 2(a)), including the regulations and guidance promulgated and issued by the Secretary to ensure compliance with such subsection, as of the date on which the Secretary submits the report; and
 (2)the extent to which the Secretary is including the information required under section 3 in inventories and reports on real property leased by the Department, as of the date on which the Secretary submits the report.
			